This was a suit for divorce brought by the wife against the husband. A decree pro confesso was entered; *Page 71 
testimony was taken before the court. Final decree was entered. From the final decree appeal was taken. We have carefully examined the bill of complaint and the transcript of the testimony.
The bill of complaint fails to allege such a state of facts as would properly constitute the basis for a final decree. The allegations of the bill attempting to charge those acts which constitute grounds of divorce are so vague, indefinite and uncertain as to entirely fail to put either the defendant or the court on notice as to what particular acts of the defendant are complained of as constituting grounds for divorce.
The testimony presented by the record fails to establish the fact that the defendant was guilty of any particular act or acts which are recognized as grounds for divorce in this State. The nearest approach to such evidence is the testimony that when defendant was accused of having been guilty of certain acts in a general way he admitted that the charge was true. An admission or confession on the part of a defendant in a divorce proceeding that he has been guilty of some act which is recognized as a ground for divorce without any substantive evidence of the commission of the particular act of that character is not sufficient or proper to authorize the court to dissolve the bonds of matrimony. See Hall v. Hall, decided by this Court in April, 1927, reported in 112 So. 622.
The decree should be reversed and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND BROWN, J., concur in the opinion and judgment. *Page 72